STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                     NO.    2022    KW    0066

VERSUS


ANTHONY         LUCAS                                                            MARCH       28,    2022




In   Re:          Anthony      Lucas,      applying          for     supervisory        writs,           22nd
                  Judicial      District        Court,       Parish      of   Washington,          No.    20-
                  CR3- 14388.




BEFORE:          MCDONALD,       LANIER,        AND    WOLFE,      JJ.


        WRIT      DENIED.      The    record     of    the     Clerk     of   Court   of     Washington
Parish          reflects        the     district            court        is proceeding   toward
disposition             of     relator'   s "         Motion       to     Compel  Identity   of

Confidential            Informant,"       as     it    is    set    to   be   heard    on    April        12,
2022.


                                                      JMM

                                                      WIL
                                                      EW




COURT      OF   APPEAL,       FIRST   CIRCUIT




     4DP        Tj CLERK OF COURT
                 FOR    THE   COURT